ON APPELLANT'S MOTION FOR REHEARING
BELCHER, Judge.
It is contended that the information contained no factual basis for a finding of probable cause by the magistrate and the warrant issued thereon was void. It is also contended that the information is void on the ground that it alleged two separate and distinct felonies.
It is evident from the record that the information and the arrest warrant issued thereon were used as a basis for a criminal prosecution and not as a basis for a search. This contention reveals no error. Vallejo v. State, Tex.Cr.App., 408 S.W.2d 113; Cisco v. State, Tex.Cr.App., 411 S.W.2d 547; Chapa v. State, Tex.Cr.App. 420 S.W.2d 943.
The record further reveals that before the extradition proceedings began, the appellant was tried and found guilty by a *539jury of both offenses alleged in the information, and he thereafter escaped. Thus, it appears that the validity of the information has been determined by the trial court in the demanding state. In this state of the record, the validity of the information will not be considered by this court.
The extradition warrant is a necessary part of the criminal procedure under the facts of this cause for bringing “offenders to justice.” Art. 24, P.C.
The motion for rehearing is overruled.